DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “discharge conveyor disposed within the holding container” recited in claim 1; the “distal end of each arm of the plurality of arms being vertically aligned with the discharge opening” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 16 recites the limitation “wherein at least a portion of the discharge conveyor is at a height less than the height of the floor.”  The specification does not disclose the discharge conveyor having a height less than the height of the floor and being within the holding conveyor.  The specification discloses, on page 4, lines 4-6, “[t]he conveyor mechanism 42 is external to the container 14 as shown, or alternatively, is internal or partially internal, to the container 14.”  As shown in figures 2B and 4A, the conveyor 36, 42 is below the floor of the container, but the conveyor 36, 42 is outside the holding container 14.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “adjacent” in claim 1 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The distance/position limited by the claim is uncertain.
The term “adjacent” in claim 15 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The distance/position limited by the claim is uncertain.
Claim 16 recites the limitation "the height of the floor" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claim(s) 1-3, 13-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehlberger (1,215,955).
Regarding claims 1-3, 13, 14 and 17, Mehlberger discloses a material discharge system comprising:
a holding container 14 (including table 32) comprising a continuous side wall 19 and floor 32, the holding container having a discharge opening (opening formed between the auxiliary arcuate flanges 35);
a rotating member 21 having a central hub and a plurality of arms that extend radially and transversely away from the central hub to an inner surface (inner surface of conical portion 19) of the side wall of the hold container leaving a space to permit rotation of the rotating member about a vertical axis without interference from the holding container, the arms of the rotating member being disposed above the floor, the arms having a distal end that is adjacent the side wall of the holding container as the rotating member rotates, the distal end of each arm of the plurality of arms being vertically aligned with the discharge opening (the distal end of each 
a discharge conveyor 17 and/or 33 disposed within the holding container adjacent the discharge openings of the holding container;
wherein the central hub has a shape selected from a group consisting of circular (see figure 2), a plurality of trapezoidal, off-set trapezoidal, and starfish;
wherein the discharge opening extends outwardly and transversely (see figure 5);
wherein the discharge opening is formed in a continuous wall 34, 35 of the holding container to expel material from the holding container;
wherein at least a portion of the discharge conveyor is below the rotating member (see figure 2);
wherein the discharge conveyor is a screw conveyor 17.
Regarding claim 15, Mehlberger discloses a material discharge system comprising:
a holding container 14 (including table 32) having a side wall (vertical sidewall of hopper 14), a floor 19, and a discharge opening through which material is discharged from the holding container;
a conveyor 17 and/or 33 that directs material to the discharge opening to discharge material from the holding container;
a rotating member 21 disposed within the holding container that rotates about a vertical axis, the rotating member having a central hub and a plurality of arms that extend radially and transversely away from the central hub, each of the arms of the plurality of arms being adjacent the floor 19, the rotating member configured to move material disposed in the holding container toward the conveyor.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 13-17 have been considered but are moot based on the new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK